Citation Nr: 0426114	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  97-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by obesity.

2.  Entitlement to service connection for a sleeping 
disorder.

3.  Entitlement to service connection for a disabling throat 
condition.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1980 to 
September 1982. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In both June 1999 and May 2003, the 
Board remanded the case for additional development. 


FINDINGS OF FACT

1.  The evidence of record does not establish any chronic 
disability manifested by obesity.

2.  The record contains no competent evidence indicating that 
the veteran's obesity was proximately due to, or the result 
of any service-connected disabilities, and his obesity did 
not increase in severity as a result of any service-connected 
disabilities.  

3.  The veteran did not have a disease or injury in service 
that resulted in a sleep disorder.

4.  The record contains no competent evidence indicating that 
the veteran's sleep disorder was proximately due to, or the 
result of any service-connected disabilities, and his sleep 
disorder did not increase in severity as a result of any 
service-connected disabilities.    

5.  The evidence of record does not show a disease or injury 
in service that resulted in a disabling throat condition.




CONCLUSIONS OF LAW

1.  The veteran does not have a chronic disability manifested 
by obesity; the veteran's obesity is not proximately due to 
or the result of his service-connected back and bilateral 
knee disabilities.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2003).

2.  The veteran's sleeping disorder was not incurred in 
service; the veteran's sleeping disorder is not proximately 
due to or the result of his service-connected back and 
bilateral knee disabilities.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).

3.  The veteran does not have a disabling throat condition 
that was incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

The veteran's September 1979 enlistment examination report 
indicated a clinically normal mouth and throat, and a 
clinically normal endocrine system.  The veteran's height was 
5 feet 9 inches, and his reported weight was 201 pounds.  
According to the report of medical history at the time, the 
veteran reported that he had ear, nose, or throat trouble, 
but that he never had and did not presently have a head 
injury, recent gain or loss of weight, frequent trouble 
sleeping, or nervous trouble of any sort.

Treatment records dated April 1981 indicated that the 
veteran's throat was slightly swollen and red postules were 
beginning to form in the back of his throat.  The examiner's 
assessment was possible strep throat.  

The veteran's March 1982 medical board examination report 
indicated a clinically normal mouth and throat and a 
clinically normal endocrine system.  The veteran's height was 
5 feet 9 inches, and his reported weight was 180 pounds.  
According to the report of medical history at the time, the 
veteran reported that he had ear, nose, or throat trouble and 
that he had frequent trouble sleeping, but did t have a 
recent gain or loss of weight.  According to a report of 
medical board proceedings dated March 1982, the veteran was 
found medically unfit for further military service due to 
chondromalacia patellae, not amenable to surgical therapy, 
only partially relieved by anti-flammatory drugs and physical 
therapy.

Following discharge, in March 1983, the RO granted service 
connection for chondromalacia patellae, and assigned a 20 
percent rating, effective September 4, 1982.  In November 
1983, the veteran's rating for chondromalacia patellae was 
reduced to a non-compensable rating, based on a normal VA 
knee examination. 

In October 1984, the veteran received a VA examination.  He 
was diagnosed with chondromalacia patellae, both knees, and 
musculoligamentous low back pain, chronic.  In November 1984, 
the RO granted service connection for musculoligamentous low 
back pain, chronic, and assigned a non-compensable rating, 
effective September 4, 1982.

According to a medical report dated January 1986, the veteran 
broke his nose in 1981 during service.  His nose was set in a 
West German hospital, but he had experienced difficulty 
breathing since and breathed through his mouth.

In March 1988, the veteran had a neurological examination 
with Dr. E.D., due to abnormalities found on a prior 
neuropsychological testing.  The exam report from Dr. E.D. 
indicated that the veteran was obese, had mild hypertension, 
and had unknown elevated cholesterol.

According to a physical exam report dated December 1988, the 
veteran reported continual knee pain.  He was able to walk, 
but could not run or perform deep knee bends without pain.  
The veteran indicated that he had gained 35 pounds since his 
discharge from the Army.  

In a January 1990 rating decision, the RO increased 
evaluation of the veteran's service-connected chondromalacia 
patellae, from non-compensable to a 10 percent disability 
rating, effective October 7, 1987.  In a statement dated 
March 1990, the veteran indicated that his increased knee 
pain had resulted in increased back pain, sufficient to keep 
him from sleeping at night.

In July 1991, the RO increased evaluation of the veteran's 
degenerative joint disease of the lumbosacral spine, with 
limitation of motion, from non-compensable to a 20 percent 
rating, effective March 12, 1990.  

According to a September 1991 VA examination, the veteran 
reported ankle pain due to his degenerative knee condition.  
The examiner's diagnosis was history of ankle pain but no 
abnormal objective findings.  Examination of the knees was 
done, but the examiner could not find any instability of the 
knee joints, and there was good range of motion of both 
knees.  The examiner indicated that the symptoms of ankle and 
knee joint pain may also be related to his being overweight.

In October 1995, the veteran indicated that the medication he 
was taking for his back and knee pain had caused loss of 
sleep.  The inactivity caused by his back and knee problems 
caused weight gain.  The veteran also claimed service 
connection for throat and sinus conditions.  

In August 1996, the veteran received a VA examination.  The 
veteran stated that he injured his head in a fall in 1980 
while welding inside a tank.  A heavy metal object fell on 
his head and he became unconscious for about 10 minutes.  He 
claimed that he had poor memory and sleep disturbance since 
that time.  Upon neurological examination, the veteran's 
cranial nerves were intact.  Sensory and deep tendon reflexes 
were normal.  Romberg was normal, and tandem walking was 
normal.  His orientation appeared to be normal in all three 
spheres.  The examiner's diagnosis was that no neurological 
deficit was noted at this time.

The August 1996 VA exam included a mouth and throat exam.  
Results indicated no lesions seen in the oral cavity, 
pharynx, nasopharynx, hypopharynx, or pitiform sinus.  The 
larynx exam was normal, where both cords looked and moved 
normally.  Diagnostic and test results were that past throat 
swabs were negative.  The examiner's diagnosis was history of 
broken nose in service immediately reset.  Now, his external 
nose was symmetrical and no scars were seen.  Mild deviation 
of the nasal septum was noticed to the left side, but nasal 
respiration was free now.  Small mucus cyst in the right 
maxillary sinus x-ray was due to past inflammation in the 
sinus.  The examiner noted that this had been stable for a 
number of years, and there was no indication for treatment, 
and this normally did not cause any symptoms.  The examiner 
noted a history of sore throat and tonsillectomy before 
service.  The veteran developed a sore throat about four to 
five years ago when his weight started increasing to the 
present 250 pounds, and he was diagnosed with sleep apnea, 
and this soreness seemed to be due to mouth breathing and 
snoring.

In August 1996, the veteran also received a nose and sinus 
exam.  He indicated a history of sore throat before service 
for which he had a tonsillectomy and was relieved.  He 
developed a similar sore throat since his weight had 
increased due to mouth breathing and snoring at night.  He 
complained of his breathing closing in one side or the other 
since 1981 when he fell down and broke his nose while in the 
Army.  The nose was reset immediately by Army doctors.  Upon 
examination, the veteran's external nose and nasal vestibule 
were normal and symmetrical.  He had a mild deviated septum.  
The veteran's spinal examination in August 1996 resulted in a 
diagnosis of degenerative arthritis of the lumbar spine with 
scoliosis.

In October 1996, the RO granted service connection for 
residuals of a broken nose, and assigned a non-compensable 
evaluation, effective October 12, 1995.  Evaluation of the 
veteran's lumbar arthritis was increased from 20 percent to 
40 percent disabling, effective October 12, 1995.

In December 1997, the veteran received a VA examination.  No 
C-file was available for review.  The veteran's height was 5 
feet 10 inches, and his reported weight was 260 pounds.  The 
veteran's endocrine system throughout was normal.  He was 
alert, conscious, and responded to questions, and he was 
capable of managing his own affairs.  The veteran was 
attending a sleep disorder clinic, with a diagnosis of sleep 
apnea.  The examiner's opinion was that the veteran was 
obese, and that some of his muscle pain and weakness were due 
to this problem.  He had degenerative changes of the lumbar 
spine.  

The veteran received a nose, sinus, larynx, and pharynx 
examination in December 1997.  His medical records were 
supplied and completely reviewed.  While the veteran 
indicated that he fell on his face in service and twisted his 
nose (and had it reset), the examiner stated that no mention 
of this fall was indicated in the record.  The diagnosis was 
that the veteran's nose was straight and symmetrical, with no 
evidence of nasal bone fracture by fall in service.  However, 
x-rays showed a small tip portion of the nasal bone fracture, 
which was undisplaced.  This was not the cause of anyone of 
the veteran's symptoms.  Frontal sinuses were clear and there 
was no cause for his complaint of frontal headache.  Larynx 
examination revealed no lesions.  No lesions were seen in the 
veteran's pharynx either.  

In June 1999, the Board denied the claim of service 
connection for a sinus disorder, claimed as secondary to 
service-connected residuals of a broken nose.  

In January 2000, the veteran received a VA examination.  The 
C-file was supplied and reviewed by the examiner.  Upon 
examination, the veteran did not have acute sinusitis, but 
recent x-rays showed chronic sinusitis.  No stenosis was seen 
in the larynx, but there seemed to be some narrowing of the 
pharynx seen in obese persons causing sleep apnea.  The 
diagnosis indicated that obesity seemed to be the chief cause 
of his sleep apnea, though his nasal obstruction added to 
this.  The veteran's obesity caused narrowing of the 
oropharynx and aggravated his sleep apnea.

In January 2000, the veteran also had a VA bone examination.  
X-rays of the lumbar spine showed unilateral spondylolysis at 
L5-S1, well visualized on cone-down view.  X-rays also showed 
minimal scoliosis of the lumbar spine with rotatory element 
to the right.  The diagnosis was chondromalacia patellae, 
secondary to severe internal tibial tortion; patellar 
malalignment, pre-existing, resulting in the chondromalacia 
patellae, bilateral; and spondylolysis, unilateral, pre-
existing.
Results of a December 2000 VA examination indicated a 
diagnosis of chronic lumbosacral strain with arthritis of the 
lumbosacral spine and degenerative disc disease, and 
degenerative arthritis of both knees.

In March 2002, an addendum was submitted by the same VA 
examiner who conducted the January 2000 bone exam.  He stated 
that he reviewed his own examination of the veteran conducted 
in January 2000.  His conclusion was that the veteran's 
musculoskeletal problems would not support any attempt of 
making a direct connection with the veteran's obesity and 
musculoskeletal problem.

In February 2003, the veteran was given a VA examination.  
The veteran's C-file was available and reviewed.  The veteran 
stated that in service his weight was 180 pounds, and after 
discharge he started to gradually gain weight.  At present, 
his weight was 290 pounds.  He claimed that his weight 
increased in part due to lack of activity.  Physical 
examination indicated a normal endocrine system, except for 
diabetes.  He was alert, conscious, and responded to 
questions.  He was capable of managing of his own financial 
affairs.  His lymph nodes were not palpable, no mass was 
palpable in the neck, and his thyroid was not enlarged.  X-
rays showed normal appearance of paranasal insinuses, 
negative x-ray of both knees, and mild degenerative arthritis 
of the lumbar spine.  The diagnosis was degenerative 
arthritis lumbosacral spine, chronic strain bilateral knees, 
chronic rhinitis, normal sinuses, and exogenous obesity.  The 
examiner's opinion was that the thyroid function test 
reported normal, and there was no evidence of glandular 
abnormality found.  The obesity in the veteran was directly 
related to excess calorie intake and limited activities.  It 
was not related to service-connected disabilities.  The 
examiner stated that degenerative arthritis lumbosacral spine 
limited the veteran's physical activities, but did not cause 
obesity.  It was the opinion of the examiner that the veteran 
was able to reduce his weight by controlling his diet under 
the observation of a dietician.


Analysis

I.	Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
In this case, there was a procedural irregularity in the 
development of the claims.  The veteran was not provided with 
the information required under VCAA until after the RO's 
initial decision on these claims.  However, as a result of 
the ongoing development of the claims, this procedural 
irregularity did not result in prejudice to the claimant.  
The veteran was in fact provided with the information 
required under VCAA, and he had an opportunity to respond to 
the notices before the claims were 
re-adjudicated in June 2003.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) 
(2003).  In September 2001, the RO sent the veteran a letter 
providing the notices required under VCAA.  The RO specified 
the information and evidence needed to substantiate a claim 
for service connection, with specific reference to the need 
to provide evidence showing that an event in service caused 
injury or disease, to provide evidence of a current physical 
or mental disability, and to provide evidence of a 
relationship between a current disability and an injury, 
disease or event in service.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).
In the letter dated September 2001, it was explained to the 
veteran what portion of the evidence and information would be 
obtained by VA, noting, for example, that VA would attempt to 
obtain such things as medical records, employment records, 
and records from other Federal agencies.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  With regard 
to the claimant's responsibilities in the development of the 
claim, the letter of September 2001 explained that the 
claimant needed to provide VA with such information as the 
name and address of the person, agency or company who has 
relevant records, the approximate time frame covered by the 
records, and the condition for which the veteran was treated, 
in the case of medical records.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
While the RO's request was not stated in the exact wording 
above, the RO informed the veteran to tell VA about any 
additional information or evidence that you want VA to try to 
get for you.  

Thus, the letter of September 2001, as well as several other 
documents sent to the claimant during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in September 2001, or over four 
and a half years after the RO initially decided the case.  
Both 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that information be provided when the claim is filed, 
and, as noted in Bernard v. Brown, 4 Vet. App. 384 (1993), 
notice alone does not make a procedure fair, but rather, 
notice must be combined with an adequate opportunity to be 
heard.  In this case, such opportunity to be heard was 
provided to the claimant.  The development of the claims 
continued for more than a year and five months after 
September 2001, and the veteran participated in that 
development.  In the year and five months following September 
2001, several important items of evidence were added to the 
record, including an addendum to the January 2000 VA 
examination in March 2002 and a VA medical examination report 
from February 2003.  In June 2003, the RO reviewed this 
evidence, re-adjudicated the claims, and sent the claimant a 
supplemental statement of the case.
 
In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in these claims, the 
requirements of VCAA have met.  At this point, there is no 
reasonable possibility that further development would aid in 
the substantiation of the claims.  For this reason a remand 
for further development is not required.

II.	Laws and Regulations

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(West 2002).  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d). 

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder, which is proximately due 
to, or the result of a service-connected disorder.  Allen v. 
Brown, 
7 Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West Supp. 2001).  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

III.	Entitlement to service connection for a 
chronic disability manifested by obesity.

The question that must be answered is whether the veteran has 
a chronic disability manifested by obesity and, if so, is it 
proximately due to or the result of his service-connected 
disabilities.

In this case, the evidence of record does not show that the 
veteran has a chronic disability manifested by obesity.  
Neither the veteran's service medical records nor post-
service medical records document an endocrine, psychiatric or 
digestive disorder, or any other chronic pathology that 
accounts for the veteran's obesity.  At both his September 
1979 enlistment and March 1982 separation examinations, the 
veteran's endocrine, neurological and psychiatric systems 
were reported as clinically normal.  No digestive disorders 
were noted at either exam.  In December 1997 and February 
2003, VA examination reports indicated a normal endocrine 
system.  

Furthermore, even if the veteran had a chronic disability 
manifested by obesity, it would not be caused or aggravated 
by a service-connected disability, but rather by excessive 
calorie intake.  While the examiner at the veteran's 
September 1991 VA exam indicated that symptoms of ankle and 
knee joint pain may be related to the veteran's overweight 
condition, this statement is not a definite statement that 
the veteran's obesity is proximately due to or related to a 
service-connected disability.  At his February 2003 VA 
examination, the examiner reviewed the C-file, conducted 
appropriate testing, and examined the veteran.  He concluded 
that the veteran's obesity was directly related to excess 
calorie intake.  The examiner specifically stated that his 
obesity was not related to service-connected disabilities.  
The examiner also stated that the veteran's degenerative 
arthritis lumbosacral spine limited his physical activities, 
but did not cause his obesity.  In addition, the March 2002 
addendum to the veteran's January 2000 VA examination 
indicated that the veteran's musculoskeletal problems (which 
were service-connected) would not support any attempt of 
making a direct connection with the veteran's obesity and 
musculoskeletal problem.

The Board has considered the veteran's contention that his 
inactivity caused by his back and knee problems caused his 
weight gain.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative 
of, a medical nexus).  Furthermore, the medical opinion 
evidence of record does not support the veteran's contention.  
As stated above, the VA examiner in February 2003 concluded 
that the veteran's obesity was not related to his service-
connected disabilities.  While the veteran's degenerative 
arthritis lumbosacral spine limited his physical activities, 
it did not cause his obesity.    

The evidence of record also does not support a grant of 
service connection for chronic disability manifested by 
obesity on a direct basis.  As stated above, the veteran's 
service medical records and post-service medical records do 
not document an endocrine, psychiatric or digestive disorder, 
or any other chronic pathology that accounts for the 
veteran's obesity.  The Board also notes that, while 
treatment records include diagnoses of obesity post-service, 
none of these records suggests any causal relationship 
between his obesity and his military service.

In conclusion, the Board finds that the preponderance of the 
probative evidence of record shows that the veteran does not 
have a chronic disability manifested by obesity, and even if 
he did, it is neither causally related to his active service 
or any incident therein, nor is it proximately due to or the 
result of his service-connected disabilities.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not for application in 
the instant case, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

IV.	Entitlement to service connection for a 
sleeping disorder.

The question that must be answered is whether the veteran's 
sleeping disorder is proximately due to or the result of his 
service-connected disabilities.

In this case, the evidence of record does not show that the 
veteran's sleeping disorder is proximately due to or the 
result of his service-connected disabilities.
Service medical records do not show any treatment or 
diagnosis of a sleeping disorder.  According to an August 
1996 VA exam report, the veteran developed sleep apnea around 
1991 or 1992.  At his January 2000 VA exam, the examiner's 
diagnosis, following review of the veteran's C-file, was that 
the veteran's obesity seemed to be the chief cause of his 
sleep apnea.  It was his obesity that caused narrowing of the 
oropharynx and aggravated his sleep apnea.  The Board also 
notes that, while treatment records include diagnoses of 
sleep apnea post-service, none of these records suggests that 
the sleep apnea is proximately due to or the result of any 
service-connected disabilities.

Furthermore, the evidence of record does not support a grant 
of service connection for a sleeping disorder on a direct 
basis.  While the veteran's March 1982 report of medical 
history showed that the veteran had frequent trouble 
sleeping, the evidence of record is devoid of any statements 
indicating that his current sleeping disorder is related to 
service.  Also, as stated above, service medical records do 
not show any treatment or diagnosis of a sleeping disorder.  

In conclusion, the Board finds that the preponderance of the 
probative evidence of record shows that the veteran's sleep 
disorder is not proximately due to or the result of any 
service-connected disabilities, and it is not causally 
related to his active service or any incident therein.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application in the instant case, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

VI.	Entitlement to service connection for a disabling throat 
condition.

The question that must be answered is whether the veteran has 
a disabling throat condition and, if so, is it related to 
service.

In this case, the evidence of record does not show that the 
veteran has a disabling throat condition.  Upon VA 
examination in August 1996, no lesions were seen in the oral 
cavity, pharynx, nasopharynx, hypopharynx, or pitiform sinus.  
The larynx exam was normal as well.  Diagnostic and test 
results were that past throat swabs were negative.  The 
examiner noted the veteran's history of sore throat, for 
which he had a tonsillectomy and was relieved.  He noted that 
the veteran developed a sore throat about four to five years 
ago (in 1991 or 1992) when his weight started increasing and 
he was diagnosed with sleep apnea, and this soreness seemed 
to be due to mouth breathing and snoring.  A December 1997 
larynx and pharynx examination revealed no lesions.  In 
January 2000, a VA examiner noted that the veteran's obesity 
caused narrowing of his oropharynx.  At the VA examination 
dated February 2003, the veteran's C-file was reviewed.  His 
lymph nodes were not palpable, no mass was palpable in the 
neck, and his thyroid was not enlarged.  The veteran had no 
complaints of a throat condition.  The evidence of record 
shows no diagnosis of a current disabling throat condition.  

In conclusion, the Board finds that the preponderance of the 
probative evidence of record shows that the veteran does not 
have a current disabling throat condition, and even if he 
did, it is not causally related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not for application in the instant case, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

1.  Entitlement to service connection for a chronic 
disability manifested by obesity, secondary to service-
connected back and bilateral knee disabilities, is denied.

2.  Entitlement to service connection for a sleeping 
disorder, secondary to service-connected back and bilateral 
knee disabilities, is denied.

3.  Entitlement to service connection for a disabling throat 
condition is denied.  



_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



